          Case 1:19-cr-00561-LAP Document 152 Filed 08/31/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

           -versus-                                 19-CR-561 (LAP)
                                                    11-CV-691 (LAK)
STEVEN DONZIGER,
                                                          ORDER
                  Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

         Before the Court is the Government’s motion to permit live,

two-way video testimony of a prosecution witness, David Zelman,

at the upcoming trial.         (Dkt. no. 134.)     For the reasons set

forth below, the motion is GRANTED.

    I.     Background1

         Starting on September 9, Mr. Donziger will be tried on six

counts of criminal contempt as charged in the July 30, 2019

Order to Show Cause.        (See Dkt. no. 1.)      Count VI of the Order

to Show Cause charges Mr. Donziger with willfully violating

paragraph five of the RICO judgment entered in the underlying

civil case, Chevron v. Donziger, No. 11-CV-691 (LAK), dkt. no.

1875 (S.D.N.Y.), which prohibits Mr. Donziger from “undertaking

any acts to monetize or profit from the [Ecuador] Judgment . . .

by selling, assigning, pledging, transferring or encumbering any

1
     The Court assumes the parties’ familiarity with the facts
and only sets forth details necessary to resolve this motion.



                                        1
      Case 1:19-cr-00561-LAP Document 152 Filed 08/31/20 Page 2 of 9



interest therein.”    (Dkt. no. 1 ¶¶ 19-21.)      Mr. Donziger is

alleged to have violated that provision by pledging a portion of

his personal interest in the Ecuador Judgment to Mr. Zelman, the

witness at issue in this motion, in exchange for Mr. Zelman’s

executive coaching services.      (See dkt. no. 134 at 2.)

     The Government served Mr. Zelman with a trial subpoena on

March 26, 2020, when trial was scheduled for June 15, and then

again on July 17, after trial was adjourned to September 9.            On

July 22, Mr. Zelman’s attorney emailed the Government to raise

concerns about Mr. Zelman -- who is 72 years old and resides in

Dallas, Texas -- traveling to New York given his age and the

COVID-19 pandemic.    (Dkt. no. 134, Ex. D.)      Specifically, Mr.

Zelman’s attorney informed that Mr. Zelman was not “willing to

fly commercial for any reason,” noted the burden to Mr. Zelman

of quarantining in New York before trial,2 and requested that Mr.

Zelman “be allowed to testify via zoom.”        (Id.)   In follow-on

discussions with the Government, Mr. Zelman’s attorney continued

to express concerns about his client’s ability to travel to New

2
     New York Executive Order #205 requires travelers to New
York from any state with a positive COVID-19 test rate higher
than 10 per 100,000 residents or higher than a 10% positive
rate, over a seven-day rolling average, to quarantine for
fourteen days upon arriving in New York. See Executive Order
#205, available at https://www.governor.ny.gov/news/no-205-
quarantine-restrictions-travelers-arriving-new-york. Since
Executive Order #205 was issued, Texas, where Mr. Zelman lives,
has been on the list of states whose residents must quarantine
upon entering New York.



                                    2
      Case 1:19-cr-00561-LAP Document 152 Filed 08/31/20 Page 3 of 9



York for trial and also shared that Mr. Zelman has                .    Mr.

Zelman’s attorney has submitted letters from Mr. Zelman’s

physician noting that Mr. Zelman’s age and               put him at a

heightened risk of life-threatening complications if he were to

contract COVID-19.    (Dkt. no. 134, Exs. E-G.)       Specifically, Mr.

Zelman’s physician has advised Mr. Zelman “not to travel in the

US at this time” given Mr. Zelman’s age, which puts him at an

“increased risk of significant morbidity or even mortality

should [he] contract COVID,” and his             , which places him

“at significantly increased risk of being hospitalized or dying

if [he] contract[s] COVID.”      (Dkt. no. 134, Ex. G.)

    Given Mr. Zelman’s age and health condition and quarantine

obligations under Executive Order #205, the Government proposes

that rather than travel to New York City to testify, he testify

from the U.S. Courthouse in Dallas, Texas, via live two-way

video conferencing.     (Dkt. no. 134.)    The Government notes that

video equipment could be set up so that the Court, counsel, and

Mr. Donziger could all see Mr. Zelman, and vice versa, while Mr.

Zelman testified.     The Government states that before Mr. Zelman

testified, it would inform the Court and the defense of the

exhibits that would be used during direct examination and that a

Court Security Officer could be present with Mr. Zelman in Texas

when testimony begins and to administer the oath.




                                    3
        Case 1:19-cr-00561-LAP Document 152 Filed 08/31/20 Page 4 of 9



  II.    Discussion

    While the Sixth Amendment’s Confrontation Clause gives

defendants the right “to be confronted with the witnesses

against [them],” U.S. Const. amend. VI, the Supreme Court made

clear in Maryland v. Craig, 497 U.S. 836 (1990), that it does

not “guarantee[]” defendants “the absolute right to a face-to-

face meeting” with accusatory witnesses.          Id. at 844 (emphasis

in original).     Rather, “the Confrontation Clause reflects a

preference for face-to-face confrontation at trial, a preference

that must occasionally give way to considerations of public

policy and the necessities of the case.”          Id. at 849 (emphasis

in original, citation and internal quotation marks omitted).

Accordingly, Craig held that “a defendant’s right to confront

accusatory witnesses may be satisfied absent a physical, face-

to-face confrontation at trial only where denial of such

confrontation is necessary to further an important public policy

and only where the reliability of the testimony is otherwise

assured.”    Id. at 850.

    Notably, Craig involved the use of one-way video testimony.

For two-way video testimony, which is what the Government

proposes for Mr. Zelman, the Court of Appeals has not adopted

the Craig standard, observing that, unlike one-way video, two-

way video “preserve[s] the face-to-face confrontation” required

by the Sixth Amendment.       United States v. Gigante, 166 F.3d 75,


                                      4
      Case 1:19-cr-00561-LAP Document 152 Filed 08/31/20 Page 5 of 9



81 (2d Cir. 1999).    Accordingly, the Court of Appeals has

authorized the use of two-way video testimony “[u]pon a finding

of exceptional circumstances” and when it “furthers the

interests of justice.”     Id.   In determining whether to permit

testimony by two-way video, courts in this Circuit have applied

the rules used in connection with Rule 15 depositions and

allowed video testimony “only when (1) the witness’s testimony

is material; (2) the Government has made good-faith and

reasonable efforts to obtain the witness’s presence and is

unable to do so (that is, the witness is ‘unavailable’ within

the meaning of the case law), and (3) allowing testimony by such

means furthers the interests of justice.”        United States v.

Mostafa, 14 F. Supp. 3d 515, 521 (S.D.N.Y. 2014); accord United

States v. Buck, 271 F. Supp. 3d 619, 622-623 (S.D.N.Y. 2017).

    Here, the Court finds that permitting Mr. Zelman to testify

using the two-way video procedures proposed by the Government

would satisfy the requirements of both Gigante and Craig, to

whatever extent the latter applies in the two-way video context.

    With respect to the Craig standard, there is no question

that limiting the spread of COVID-19 and protecting at-risk

individuals from exposure to the virus are critically important

public policies.     See Craig, 497 U.S. at 850 (finding that the

policy of “protecting child witnesses from the trauma of

testifying in a child abuse case” justified an exception to the


                                    5
      Case 1:19-cr-00561-LAP Document 152 Filed 08/31/20 Page 6 of 9



ordinary “face-to-face confrontation” requirement”);          United

States v. McKown, No. 16 Cr. 178, 2020 U.S. Dist. LEXIS 1293, at

*5 (N.D. Ind. Jan. 6, 2020) (“[T]here is an important public

interest in allowing witnesses to testify who cannot travel

because of age or health.”).      Nor is there any question that

allowing Mr. Zelman -- who is in his 70s and suffers from

                        , which, as the letters from his physician

reflect, places him at heightened risk of dangerous

complications should he contract COVID-19 -- to testify via live

video rather than in person, which would require boarding a

plane and spending at least two weeks in New York City, is

needed to promote those important public policies.3

     The Court is also satisfied that the procedure proposed by

the Government -- which would have Mr. Zelman testifying under

oath from a federal court in Texas in the presence of court

personnel using a two-way video system that lets him view the

Court, counsel, and Mr. Donziger, and for them to view him, all

in real-time -- will “assure[]” “the reliability” of Mr. Zelman’s

testimony.   Id. at 350; see McKown, 2020 U.S. Dist. LEXIS 1293,

3
     Mr. Donziger suggests that the Government’s motion for
video testimony is meant to cater to “Mr. Zelman’s convenience”
and “reluctance to travel.” (See dkt. no. 140 at 1, 8.) That
is not what is at issue here. While avoiding unwanted travel
does not qualify as an important public interest, protecting at-
risk individuals from contracting COVID-19, which is the driving
force of the instant motion, does indeed rise to that level.




                                    6
      Case 1:19-cr-00561-LAP Document 152 Filed 08/31/20 Page 7 of 9



at *5 (“As to reliability, live two-way video testimony at a

remote courthouse meets the requirements laid out in Craig.            The

witnesses will be under oath and subject to cross examination,

and the jury will be able to observe the witnesses’ behavior.”).4

The reliability of Mr. Zelman’s trial testimony is further

ensured by the fact that it can be measured against the sworn

deposition testimony he gave on February 27, 2019, in which Mr.

Donziger participated, as well as Mr. Zelman’s January 7, 2019

sworn “Response to Requests for Information,” both of which

addressed the same basic facts at issue here.         (See dkt. no.

135, Exs. A & B); see also Mostafa, 14 F. Supp. 3d at 523

(noting that reliability was not in question when, among other

things, the Government had produced material “demonstrating that




4
     Mr. Donziger claims that video platforms are not precise
enough to allow the factfinder to see and judge the nuances of
the witness’s testimony, which, according to Mr. Donziger,
becomes especially troublesome given Mr. Zelman’s “psychological
sophistication” as a “trained behavioral psychologist.” (Dkt.
no. 140 at 7.) This is nonsense. As stated in a prior order,
the Court has used video technology in several other criminal
matters, and it has proven to be “highly-effective” in allowing
viewers to “observe the speaker in real-time and visually assess
his or her demeanor.” (Dkt. no. 124 at 6.) Mr. Donziger cites
no authority for the proposition that a witness’s profession is
a relevant factor when deciding whether to permit him or her to
testify by two-way video, and the Court rejects it as meritless.




                                    7
        Case 1:19-cr-00561-LAP Document 152 Filed 08/31/20 Page 8 of 9



[the witness’s] proffered testimony [was] consistent with

statements that he made in interviews over a number of years.”).5

       Mr. Zelman’s video testimony will also comport with the

principles from Gigante and related cases from this Circuit.

First, the defense does not dispute that Mr. Zelman will offer

material testimony regarding the allegations that Mr. Donziger

pledged or assigned his interest in the Ecuadorian Judgment in

exchange for personal services.           Second, Mr. Zelman is

“unavailable” to testify in person given the combination of his

age,                   , and the concomitant health risk posed by

COVID-19 if he were forced to travel and stay in New York for a

prolonged period of time.       (See dkt. no. 134, Exs. D-G); see

also Gigante, 166 F.3d at 81-82 (finding that the witness’s

illness and participation in a witness protection program were

“exceptional circumstances” justifying his testimony via closed-

5
     In his opposition brief, Mr. Donziger cites United States
v. Casher, No. 19 Cr. 65 (BLG) (SPW), 2020 WL 3270541, at *2 (D.
Mont. June 17, 2020), which denied a motion for prosecution
witnesses to testify via videoconference in light of the COVID-
19 pandemic. (Dkt. no. 140 at 7-8.) But the holding in Casher
was compelled by the Ninth Circuit Court of Appeals’ ruling in
United States v. Carter, 907 F.3d 1199 (9th Cir. 2018), which is
not controlling authority for the Court. See Casher, 2020 WL
3270641, at *2 (“Carter . . . controls the issue.”). As
explained below, to whatever extent Ninth Circuit precedent
might bar Mr. Zelman from testifying via two-way video, Second
Circuit precedent, which is binding on the Court, does not. In
any event, Casher is factually distinct in that the court there
opined that the witnesses were within driving distance of the
courthouse, which is not the case for Mr. Zelman, who lives 1550
miles from New York City. See id. at *3.



                                      8
         Case 1:19-cr-00561-LAP Document 152 Filed 08/31/20 Page 9 of 9



circuit television).       Lastly, allowing Mr. Zelman to testify by

video will further the interests of justice because he has

first-hand knowledge of Mr. Donziger’s conduct with respect to

one of the contempt charges.         See Mostafa, 14 F. Supp. 3d at 524

(finding that video testimony promoted justice because “[i]t is

important that the Government be able to present the material

and relevant evidence in its search for truth.”).             Allowing Mr.

Zelman to testify by two-way video conferencing is therefore

permissible under Gigante.6

    III. Conclusion7

      For the foregoing reasons, the Government’s motion (dkt.

no. 134) for Mr. Zelman to testify by video in accordance with

the Government’s proposed procedures is GRANTED.


SO ORDERED.

Dated:     August 31
                  __, 2020            ______________________________
           New York, New York         LORETTA A. PRESKA, U.S.D.J.



6
     Mr. Donziger argues that instead of allowing video
testimony, the Court should continue the trial until after the
COVID-19 pandemic abates so that Mr. Zelman can safely testify
in person. (Dkt. no. 140 at 7.) The Court already denied Mr.
Donziger’s motion to delay the trial and then denied his motion
for reconsideration. (Dkt. nos. 124, 145.) The Court will not
address the argument yet again here.
7
     To the extent they are not addressed above, the Court has
considered Mr. Donziger’s remaining arguments and finds them
unavailing.




                                       9
